120 Ind. App. 670 (1950)
95 N.E.2d 637
EGBERT
v.
EGBERT ET AL.
No. 18,028.
Court of Appeals of Indiana.
Filed December 21, 1950.
Howard S. Grimm, of Auburn, Otto E. Grant, of Fort Wayne, and Claud V. Barker, of Albion, for appellant.
Mountz & Mountz, of Garrett; Dan M. Link; and Husselman & Husselman, both of Auburn, for appellees.
ROYSE, J.
This is the second appeal in this case. Originally it was tried in the Noble Circuit Court where there was a finding in favor of appellees. On appeal we affirmed that judgment. The Supreme Court, on appellant's petition, transferred the case and reversed the judgment of the Noble Circuit Court. Egbert v. Egbert et al. (1948), 226 Ind. 346, 80 N.E.2d 104. Subsequently the case was retried in the Huntington Circuit Court. On substantially the same evidence that court again found in favor of appellees. On this appeal substantially *671 the same questions are presented as were before this court on the original appeal.
Right or wrong, under a long line of decisions of both this court and the Supreme Court, the decision of the Supreme Court cited above establishes the law of this case. Riesbeck Drug Company v. Wray, Administratrix (1942), 111 Ind. App. 467, 39 N.E.2d 776 (transfer denied); Daugherty et al. v. Daugherty et al. (1949), 119 Ind. App. 180, 83 N.E.2d 485.
Therefore, the judgment must be reversed, with instructions to sustain appellant's motion for a new trial.
NOTE.  Reported in 95 N.E.2d 637.